Exhibit 10.3

EXECUTION COPY

LICENSE AGREEMENT

This License Agreement (the “Agreement”) is made effective as of July 22, 2005
(the “Effective Date”) by and between GENENTECH, INC., a Delaware corporation
having its principal business office at 1 DNA Way, South San Francisco,
California 94080 (“GENENTECH”), and IMMUNOGEN, INC., a Massachusetts corporation
with its principal place of business at 128 Sidney Street, Cambridge,
Massachusetts 02139 (“IMMUNOGEN”).  GENENTECH and IMMUNOGEN are each hereafter
referred to individually as a “Party” and together as the “Parties”.

WHEREAS, the Parties entered into the Heads of Agreement (defined below)
pursuant to which IMMUNOGEN granted GENENTECH the right to obtain up to [***]
exclusive options at any given time to obtain an exclusive license to use
IMMUNOGEN’s proprietary maytansinoid conjugation technology with certain
proprietary antibodies of GENENTECH and other binding proteins relating thereto
that bind to any antigen target selected by GENENTECH and determined by
IMMUNOGEN to be available for licensing as described more fully in the Heads of
Agreement; and

WHEREAS, pursuant to the Heads of Agreement, GENENTECH was granted an Exclusive
Target Option (as defined in the Heads of Agreement) with respect to [***] and
has exercised such Exclusive Target Option pursuant to the terms set forth in
the Heads of Agreement, resulting in the grant of an exclusive license from
IMMUNOGEN to GENENTECH on the terms set forth in the Heads of Agreement; and

WHEREAS, pursuant to the Heads of Agreement, the Parties have agreed to enter
into an agreement setting forth the detailed terms of the exclusive license from
IMMUNOGEN to GENENTECH.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

1.  DEFINITIONS

Whenever used in the Agreement with an initial capital letter, the terms defined
in this Section 1 shall have the meanings specified.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.


--------------------------------------------------------------------------------


1.1.          “Adverse Event” shall mean any untoward medical occurrence in a
patient or subject who is administered a Licensed Product, whether or not
considered related to the Licensed Product, including, without limitation, any
undesirable sign (including abnormal laboratory findings of clinical concern),
symptom or disease temporally associated with the use of such Licensed Product.

1.2.          “Affiliate” shall mean any corporation, firm, limited liability
company, partnership or other entity which directly or indirectly controls or is
controlled by or is under common control with a Party to this Agreement.  For
purposes of this Section 1.2, “control” means ownership, directly or indirectly
through one or more Affiliates, of fifty percent (50%) or more of the shares of
stock entitled to vote for the election of directors, in the case of a
corporation, or fifty percent (50%) or more of the equity interests in the case
of any other type of legal entity, or status as a general partner in the case of
any partnership, or any other arrangement whereby a Party controls or has the
right to control the Board of Directors or equivalent governing body or
management of a corporation or other entity.

1.3.          “Agreement” shall mean this Agreement between the Parties, dated
as of the Effective Date, including any exhibits, schedules or other attachments
hereto and incorporated herein, as any of the foregoing may be validly amended
from time to time.  In the event of any inconsistency between the terms of this
Agreement and the terms of any exhibits, schedules or other attachments
incorporated herein, the terms of this Agreement shall govern unless the Parties
expressly agree otherwise in writing.

1.4.          “Allocable Overhead” shall mean overhead costs incurred by
IMMUNOGEN attributable to IMMUNOGEN’s supervisory services, occupancy costs, and
its payroll, information systems, human relations, purchasing, accounts
receivable or accounts payable functions which are allocated to company
departments based on space occupied or headcount or another activity-based
method, and shall include the “General Administrative Fee” as defined
hereinbelow.  For purposes of any given calculation of “Allocable Overhead”
hereunder, the “General and Administrative Fee” shall equal [***] percent
([***]%) of the total amount of Allocable Overhead (as calculated before the
inclusion of any such fee).  However, “Allocable Overhead” shall not include any
costs attributable to general corporate activities, executive management,
investor relations, corporate communications, business development, legal
affairs or finance.

2


--------------------------------------------------------------------------------


1.5.          “[***]” shall mean a protein that corresponds to GenPept Accession
Number [***], or any variant or fragments thereof.

1.6.          “[***] Antibody” shall mean any monoclonal antibodies Controlled
by GENENTECH that bind to [***] and any other proteins binding to [***], and
shall include, without limitation, any variants (including, without limitation,
humanized versions), fragments (including, without limitation, single-chain
versions) or derivatives of any of the foregoing.

1.7.          “[***] Product” shall mean any product containing an anti-[***]
monoclonal antibody conjugated to a MAY Compound.

1.8.          “Clinical Materials” shall mean (a) supplies of ansamitocin P-3,
and/or any other MAY Compound as manufactured in accordance with all applicable
GMPs and other legal requirements and all applicable Specifications for such MAY
Compound for use in human clinical testing, and (b) supplies of any Licensed
Product as manufactured in accordance with all applicable GMPs and other legal
requirements and all applicable Specifications for such Licensed Product for use
in human clinical testing of any Licensed Product.

1.9.          “Collaboration Committee” shall mean the committee with
representatives of each Party established as set forth in Section 3.4.

1.10.        “Combination Product” shall mean any Licensed Product that
contains, in addition to any conjugate of a [***] Antibody with any MAY
Compound, one or more other ingredients that has biologic activity as a
therapeutic agent when present alone.

1.11.        “Confidential Information” shall have the meaning set forth in
Section 5.1.

1.12.        “Control” or “Controlled” shall mean, with respect to any Patent
Rights or Technology (including, without limitation, any MAY Compound, [***]
Antibody or other proprietary biologic material covered under this Agreement),
the possession by a Party of the ability to grant a license or sublicense of
such patent rights, know-how or other intellectual property and the rights
thereto or to supply such compounds or materials as provided for in this
Agreement without violating the terms of any arrangement or agreement between
such Party and any Third Party.

1.13.        “Development” and “Develop” shall mean, with respect to any
Licensed Product, all activities with respect to such Licensed Product relating
to research and development in connection with seeking, obtaining and/or
maintaining any Regulatory Approval for such Licensed Product in the Field in
the Territory, including without limitation, all pre-clinical

3


--------------------------------------------------------------------------------


research and development activities, all human clinical studies, all activities
relating to developing the ability to manufacture any Licensed Product or any
component thereof (including, without limitation, process development work), and
all other activities relating to seeking, obtaining and/or maintaining any
Regulatory Approvals from the FDA and/or any Foreign Regulatory Authority.

1.14.        “Drug Approval Application” shall mean any application for
Regulatory Approval (including pricing and reimbursement approvals) required
prior to any commercial sale or use of a Licensed Product in any country or
jurisdiction in the Territory, including, without limitation, (a) any NDA or MAA
filed with the FDA or any Foreign Regulatory Authority, and (b) any equivalent
application filed with any Foreign Regulatory Authority for Regulatory Approval
(including pricing and reimbursement approvals) required prior to any commercial
sale or use of a Licensed Product in any country or jurisdiction in the
Territory.

1.15.        “Effective Date” shall mean the date first written above in the
introductory paragraph to this Agreement.

1.16.        “FDA” shall mean the United States Food and Drug Administration and
any successor agency or authority thereto.

1.17.        “Field” shall mean any and all human uses.

1.18.        “First Commercial Sale” shall mean the date of the first commercial
sale (other than for purposes of obtaining Regulatory Approval) of a Licensed
Product by or on behalf of GENENTECH or any Sublicensee.

1.19.        “[***] Indication” shall mean the [***] use permitted by the FDA or
any Foreign Regulatory Authority in any Regulatory Approval of a given Licensed
Product.

1.20.        “Foreign Regulatory Authority” shall mean any applicable
supranational, national, federal, state or local regulatory agency, department,
bureau or other governmental entity of any country or jurisdiction in the
Territory (other than the FDA in the United States), having responsibility in
such country or jurisdiction for any Regulatory Approvals of any kind in such
country or jurisdiction, and any successor agency or authority thereto.

1.21.        “Fully Burdened Manufacturing Cost” shall mean, with respect to any
Preclinical Materials or Clinical Materials produced by IMMUNOGEN for GENENTECH
under this Agreement, the sum of the following components: (a) the costs of
goods produced, as determined by IMMUNOGEN in accordance with generally accepted
accounting principles in

4


--------------------------------------------------------------------------------


the United States, consistently applied, including, without limitation, direct
labor, material and product testing costs of such Preclinical Materials or
Clinical Materials; (b) any Third Party royalty costs directly allocable to the
manufacture or use of such Preclinical Materials or Clinical Materials; (c) all
Allocable Overhead on the cost of goods under clause (a) above; and (d) any
other costs borne by IMMUNOGEN, for the transport, customs clearance, duty,
insurance and/or storage of such Preclinical Materials or Clinical Materials.

1.22.        “GENENTECH” shall mean Genentech, Inc., a Delaware corporation, and
its successors and permitted assigns under this Agreement.

1.23.        “GLPs” shall mean all good laboratory practices under Title 21 of
the United States Code of Federal Regulations, as amended from time to time.

1.24.        “GMPs” shall mean all good manufacturing practices under Title 21
of the United States Code of Federal Regulations, as amended from time to time.

1.25.        “Heads of Agreement” shall mean the Heads of Agreement, dated May
2, 2000, as amended, whereunder the Parties agreed upon the terms and conditions
for a broader arrangement relating to the conjugation of a larger array of
antibodies and binding proteins to maytansine derivatives such as DM1.

1.26.        “HER2 License Agreement” shall mean that certain License Agreement
dated as of May 2, 2000, as amended May 3, 2006, by and between the Parties with
respect to the use of IMMUNOGEN’s proprietary maytansinoid conjugation
technology with GENENTECH’s Anti-HER2 antibodies and other HER-2 binding
proteins.

1.27.        “IMMUNOGEN” shall mean ImmunoGen, Inc., a Massachusetts
corporation, and its successors and permitted assigns under this Agreement.

1.28.        “IMMUNOGEN Field” shall mean any and all uses other than any use
that involves an antibody that binds to an antigen that is subject to an
exclusive license from IMMUNOGEN under, or arising from, the Heads of Agreement
or an antigen that is subject to an Exclusive Target Option under the Heads of
Agreement, during the period that such exclusive license or Exclusive Target
Option remains in effect.

1.29.        “Improvement” shall mean: (a) improvements to any MAY Compound,
(b) improvements to methods of making any MAY Compound, and (c) improvements to
the conjugation process for making antibody-drug conjugates that include any MAY
Compound (including, for example, reaction conditions or changes in process that
create improvements in

5


--------------------------------------------------------------------------------


the yield of such conjugate).  “Improvement” excludes any and all of the
following items (“GNE Exclusions”): (w) any improvement that is specific to any
antibody-drug conjugates that bind to an antigen that is subject to an exclusive
license from IMMUNOGEN under, or arising from, the Heads of Agreement or is
subject to an Exclusive Target Option under the Heads of Agreement during the
period that such exclusive license or Exclusive Target Option remains in effect;
(x) improvements to [***] [***] [***] or [***] [***], or the [***] of [***] or
[***] [***] of the foregoing; (y) improvements arising out of GENENTECH [***] or
[***] activities (whether or not the associated [***] is the subject of a
license or option to GENENTECH by IMMUNOGEN); or (z) the [***] or [***] of [***]
[***] [***] (i.e.,the [***] or [***] of such [***] [***] (e.g.,the [***] of
[***] or the [***] of [***] to [***]) and [***] the manner of [***] such [***]
[***]) that binds to an antigen that is subject to an exclusive license from
IMMUNOGEN under, or arising from, the Heads of Agreement or an antigen that is
subject to an Exclusive Target Option under the Heads of Agreement, during the
period that such exclusive license or Exclusive Target Option remains in effect.

1.30.        “IND” shall mean an investigational new drug application (as
defined in Title 21 of the United States Code of Federal Regulations, as amended
from time to time) filed or to be filed with the FDA with regard to any Licensed
Product.

1.31.        “Indemnitees” and “Indemnifying Party” shall have the meanings set
forth in Section 9.

1.32.        “Licensed Patent Rights” shall mean any and all Patent Rights in
the Field in the Territory which are Controlled by IMMUNOGEN as of the Effective
Date or become Controlled by IMMUNOGEN during the Term, to the extent that any
of the foregoing is necessary or useful for the Development, manufacture, use,
import, export or sale of any Licensed Product (or any component thereof) in the
Field in the Territory.  The Licensed Patent Rights as of the Effective Date
include, without limitation, the patents and patent applications set forth in
the Existing License Agreement, as updated from time to time.

1.33.        “Licensed Product” shall mean any product containing any conjugate
of a [***] Antibody with any MAY Compound, and shall include, without
limitation, any formulation thereof (including, without limitation, any
lyophilized, liquid, sustained release or aerosolized formulation).  “Licensed
Product” shall also include any and all Combination Products (if any).

6


--------------------------------------------------------------------------------


1.34.        “Licensed Technology” shall mean any and all Technology which
relates to the use of any Licensed Product in the Field in the Territory which
is Controlled by IMMUNOGEN as of the Effective Date or becomes Controlled by
IMMUNOGEN during the Term, to the extent that any of the foregoing relates to
any Licensed Patent Rights or is necessary or useful for the Development,
manufacture, use, import, export or sale of any Licensed Product in the Field in
the Territory.

1.35.        “MAA” shall mean an application filed with the relevant Foreign
Regulatory Authority in Europe seeking Regulatory Approval to market and sell
any Licensed Product in Europe or any country or territory therein for a
particular indication within the Field.

1.36.        “MAY Compound” shall mean any and all maytansinoid compounds
(including, without limitation, maytansine, ansamitocin P-3 and DM1), whether
produced by a botanical source, natural fermentation or chemical synthesis, and
shall include, without limitation, all variants, fragments or derivatives of any
of the foregoing, in each case owned or otherwise Controlled by IMMUNOGEN.  MAY
shall include, without limitation, that certain maytansine derivative known as
“DM1” whose more specific chemical name is
N2’-deacetyl-N2’-(3-mercapto-1-oxopropyl)-maytansine.

1.37.        “NDA” shall mean a new drug application (as defined in Title 21 of
the United States Code of Federal Regulations, as amended from time to time)
filed with the FDA seeking Regulatory Approval to market and sell any Licensed
Product in the United States for a particular indication within the Field.

1.38.        “Net Sales” shall mean, as to each calendar quarter during the
Term, the gross invoiced sales prices charged for all Licensed Products sold by
GENENTECH or its Sublicensees to Third Parties throughout the Territory during
such calendar quarter, less the following amounts incurred or paid by GENENTECH
or its Sublicensees during such calendar quarter with respect to sales of
Licensed Products regardless of the calendar quarter in which such sales were
made:

(a)           trade, cash and quantity discounts or rebates actually allowed or
taken, including discounts or rebates to governmental or managed care
organizations;

(b)           credits or allowances actually given or made for rejection of or
return of, and for uncollectible amounts on, previously sold Licensed Products
or for retroactive price reductions (including Medicare and similar types of
rebates);

7


--------------------------------------------------------------------------------


(c)           any charges for insurance, freight, and other transportation costs
directly related to the delivery of Licensed Product to the extent included in
the gross invoiced sales price;

(d)           any tax, tariff, duty or governmental charge levied on the sales,
transfer, transportation or delivery of a Licensed Product (including any tax
such as a value added or similar tax or government charge) borne by the seller
thereof, other than franchise or income tax of any kind whatsoever; and

(e)           any import or export duties or their equivalent borne by the
seller.  “Net Sales” shall not include sales or transfers between GENENTECH and
its Sublicensees, unless the Licensed Product is consumed by the Sublicensee.

1.39.        “Patent Rights” shall mean the rights and interests in and to any
and all issued patents and pending patent applications (including inventor’s
certificates and utility models) in any country or jurisdiction in the
Territory, including any and all provisionals, non-provisionals, substitutions,
continuations, continuations-in-part, divisionals and other continuing
applications, supplementary protection certificates, renewals, and all letters
patent on any of the foregoing, and any and all reissues, reexaminations,
extensions, confirmations, registrations and patents of addition on any of the
foregoing.

1.40.        “Phase II Clinical Study” shall mean, as to a particular Licensed
Product for a particular indication, a controlled and lawful study in humans of
the safety, dose ranging and efficacy of such Licensed Product for such
indication, which is prospectively designed to generate sufficient data (if
successful) to commence a Phase III Clinical Trial of such Licensed Product for
such indication.

1.41.        “Phase III Clinical Trial” shall mean, as to a particular Licensed
Product for a particular indication, a controlled and lawful study in humans of
the safety and efficacy of such Licensed Product for such indication, which is
prospectively designed to demonstrate statistically whether such Licensed
Product is safe and effective for use in such indication in a manner sufficient
to file an NDA to obtain Regulatory Approval to market and sell that Licensed
Product in the United States for the indication under investigation in such
study.

1.42.        “Phase III Equivalent Decision” shall mean the date (if any) on
which GENENTECH (or its Sublicensee) decides, based on notification and input
from the FDA, that the data and results generated from the Phase II Clinical
Studies of a Licensed Product for a

8


--------------------------------------------------------------------------------


particular indication are sufficient, without any Phase III Clinical Trial of
such Licensed Product for such indication, to support the filing of an NDA to
obtain Regulatory Approval to market and sell that Licensed Product in the
United States for the indication under investigation.

1.43.        “Preclinical Materials” shall mean (a) supplies of ansamitocin P-3,
DM1 and/or any other MAY Compound as manufactured in accordance with all
applicable legal requirements and all applicable Specifications for such MAY
Compound for use in preclinical testing, and (b) supplies of any Licensed
Product as manufactured in accordance with all applicable legal requirements and
all applicable Specifications for such Licensed Product for use in preclinical
testing of any Licensed Product.

1.44.        “Regulatory Approval” shall mean any and all approvals (including
pricing and reimbursement approvals), product and establishment licenses,
registrations or authorizations of any kind of the FDA or any Foreign Regulatory
Authority necessary for the development, pre-clinical and/or human clinical
testing, manufacture, quality testing, supply, use, storage, importation,
export, transport, marketing and sale of a Licensed Product (or any component
thereof) for use in the Field in any country or other jurisdiction in the
Territory.  “Regulatory Approval” shall include, without limitation, any NDA,
MAA or other Drug Approval Application.

1.45.        “[***] Indication” shall mean the [***] use permitted by the FDA or
any Foreign Regulatory Authority in any Regulatory Approval of a given Licensed
Product and with respect to which GENENTECH has made a [***] [***] [***] based
on [***] [***] that such indication will [***] at least a $[***] [***] in [***]
([***]) [***] [***] [***] in the [***] [***].

1.46.        “Specifications” shall mean any specifications agreed upon in
writing by the Parties relating to the manufacturing and supply of any MAY
Compound and/or Licensed Product hereunder.

1.47.        “Sublicensee” shall have the meaning set forth in Section 2.2, and
“Material Sublicensee” shall have the meaning set forth in Section 3.3.

1.48.        “Technology” shall mean and include any and all unpatented
proprietary ideas, inventions, discoveries, Confidential Information, biologic
materials, data, results, formulae, designs, specifications, methods, processes,
formulations, techniques, ideas, know-how, technical information (including,
without limitation, structural and functional information), process information,
pre-clinical information, clinical information, and any and all proprietary

9


--------------------------------------------------------------------------------


biological, chemical, pharmacological, toxicological, pre-clinical, clinical,
assay, control and manufacturing data and materials.

 

1.49.        “Term” shall mean the period commencing on the Effective Date and
continuing until the expiration or termination of this Agreement in accordance
with the terms hereof (including Section 7).

1.50.        “Territory” shall mean all countries and jurisdictions of the
world.

1.51.        “[***] Indication” shall mean the [***] use permitted by the FDA or
any Foreign Regulatory Authority in any Regulatory Approval of a given Licensed
Product and with respect to which GENENTECH has made a [***] [***] [***] based
on [***] [***] that such indication will [***] at least [***] [***] in [***]
([***]) [***] [***] [***] in the [***] [***].

1.52.        “Third Party” shall mean any entity other than GENENTECH, IMMUNOGEN
and their respective Affiliates.

1.53.        “Third Party Payments” shall have the meaning set forth in Section
4.2.2.

1.54.        “Valid Claim” shall mean a claim in an issued, unexpired patent
within the Licensed Patent Rights that (i) has not been finally cancelled,
withdrawn, abandoned or rejected by any administrative agency or other body of
competent jurisdiction, and (ii) has not been revoked, held invalid, or declared
unpatentable or unenforceable in a decision of a court or other body of
competent jurisdiction that is unappealable or unappealed within the time
allowed for appeal, and (iii) has not been rendered unenforceable through
disclaimer or otherwise, and (iv) is not lost through an interference
proceeding.

2.  GRANT OF RIGHTS

2.1.          License Grants.

(a)           License to GENENTECH.  IMMUNOGEN hereby grants to GENENTECH an
exclusive (even as to IMMUNOGEN) royalty-bearing license within the Territory,
including the right to grant sublicenses as described in Section 2.2 below,
under the Licensed Patent Rights and Licensed Technology, to Develop, have
Developed, make, have made, use, have used, sell, have sold, offer for sale,
import, have imported, export and have exported Licensed Products in the Field
in the Territory, subject to the other terms and conditions of this Agreement.

10


--------------------------------------------------------------------------------


(b)           License to IMMUNOGEN.  GENENTECH hereby grants to IMMUNOGEN a
non-exclusive, royalty-free license (i) under GENENTECH’s intellectual property
interest in Improvements, to develop, make, use, sell, offer for sale, import,
and export any product that is not a Licensed Product or a [***] Product, only
within the IMMUNOGEN Field and subject to Section 2.3(b) below and the remaining
terms of this Section 2.1(b); and (ii) also under GENENTECH’s intellectual
property interest in Improvements, to otherwise exploit Improvements for all
uses within the IMMUNOGEN Field, subject to Section 2.3(b) below and the
remaining terms of this Section 2.1(b).  The foregoing license includes the
right to sublicense the rights granted under this Section 2.1(b) only if all of
the following three conditions (i), (ii) and (iii) are met:

(i)            the sublicense is limited to the IMMUNOGEN Field;

(ii)           the sublicense is granted only in connection with a license to
IMMUNOGEN MAY Technology (where “IMMUNOGEN MAY Technology” means Technology
Controlled by IMMUNOGEN and used in the conjugation of MAY Compounds to binding
proteins), and the rights granted for IMMUNOGEN MAY Technology are of the same
scope (e.g., for the same product or technology and within the same field and
the same territory) as the rights granted for GENENTECH’s Improvements; and

(iii)          GENENTECH obtains Substantially Similar Grant Back Rights without
incurring an obligation to pay any additional consideration (either to IMMUNOGEN
or to IMMUNOGEN’s sublicensee).  “Substantially Similar Grant Back Rights” means
non-exclusive rights in and to that sublicensee’s “improvements” (improvements
to MAY Compounds, methods of making MAY Compounds, and methods of making
antibody-drug conjugates) that are of substantially the same scope (e.g., within
the same field and the same territory) as the rights granted in and to
Improvements under this Agreement.  (GENENTECH may obtain such rights directly
from IMMUNOGEN’s sublicensee or indirectly through IMMUNOGEN; if GENENTECH
obtains such rights from IMMUNOGEN, IMMUNOGEN may have obtained such rights
under license or by transfer of ownership).

Nothing in this Agreement or the course of dealings between the Parties or usage
or custom in the industry or trade shall be construed to confer any other rights
or licenses to any other intellectual property Controlled by either Party or its
Affiliates by implication, estoppel or

11


--------------------------------------------------------------------------------


otherwise.  GENENTECH has no obligation to [***] in any [***] [***] or [***] of
[***] [***] to [***] or a [***] of [***] with respect to [***].

2.2           Sublicenses.  GENENTECH shall have the right freely to grant
sublicenses to all or any portion of its rights under the license rights granted
pursuant to Section 2.1(a) hereof to any Affiliate or Third Party (in any case,
a “Sublicensee”); provided, however, that (a) each such sublicense shall be
consistent with the terms and conditions of this Agreement, and (b) GENENTECH
shall remain obligated to ensure payment of all of its milestone and royalty
obligations as set forth in Section 4 hereof.

2.3           IMMUNOGEN Retained Rights and Covenants; GENENTECH Technology or
Patent Rights.

(a)           Retained Rights.  Subject to the other terms of this Agreement,
including, without limitation, Section 2.3(b) hereof, IMMUNOGEN retains the
right to use the Licensed Technology and practice the Licensed Patent Rights (i)
to perform its work under Sections 3.3, 3.4, 3.5 and 3.6 hereof relating to the
Collaboration Committee and to manufacture and supply Preclinical Materials and
Clinical Materials for GENENTECH (and its Sublicensees), and (ii) to develop,
have developed, make, have made, use, have used, sell have sold, offer for sale,
import, have imported, export and have exported any product that is not a
Licensed Product or a [***] Product, subject to Section 2.3(b) below.

(b)           Covenants.  It is hereby further agreed that (i) during the Term
of this Agreement, IMMUNOGEN shall not Develop, have Developed, make, have made,
use, have used, sell, have sold, offer for sale, import, have imported, export
and have exported any [***] Product, which restriction shall be [***] for [***]
[***] [***] [***] [***] of this Agreement if, during a [***] [***] [***] [***]
prior to expiration or termination of this Agreement, [***] is [***] or [***]
with a [***] [***], if [***] is subject to a [***] of [***], or if this
Agreement is [***] pursuant to [***] [***], and (ii) during the Term of this
Agreement, and for [***] [***] [***] [***] (which [***] [***] [***] [***] shall
not apply in connection with expiration of this Agreement under [***] [***]
below or in connection with [***] [***] of this Agreement by [***] under [***]
[***] below, but which shall apply in connection with any other [***] [***] of
this Agreement, including by [***] under [***] [***] below), IMMUNOGEN shall not
grant to

12


--------------------------------------------------------------------------------


any Third Party any license or other right under any Patent Rights or Technology
owned or Controlled by IMMUNOGEN to Develop, have Developed, make, have made,
use, have used, sell, have sold, offer for sale, import, have imported, export
and have exported, any [***] Product.

(c)           No Rights to GENENTECH Technology or Patent Rights.  Except for
the license granted to IMMUNOGEN by GENENTECH in Section 2.1(b) above, nothing
in this Section 2.3 or any other provision of this Agreement shall be construed
as a grant to IMMUNOGEN of any license or other rights with respect to any
Technology (including, without limitation, any Confidential Information) or
Patent Rights owned or Controlled (in whole or in part) by GENENTECH.

3.  DEVELOPMENT AND COMMERCIALIZATION
OF LICENSED PRODUCTS.

3.1           Development and Commercialization.

(a)           Responsibility.  On and after the Effective Date, except as
otherwise agreed in writing with respect to certain process development and
manufacturing activities, GENENTECH shall have full control and authority over,
and sole responsibility for, all Development and commercialization of Licensed
Products in the Field in the Territory, including, without limitation, (i) all
pre-clinical Development activities (including any pharmaceutical development
work on formulations or process development relating to any Licensed Product),
(ii) all activities related to human clinical trials (including any phase I
clinical studies, any Phase II Clinical Studies or any Phase III Clinical
Trials), (iii) all activities relating to manufacture and supply of [***]
Antibodies, all MAY Compounds (including ansamitocin P-3 and DM1) and all
Licensed Products, solely to the extent such activities relate to the
development and commercialization of Licensed Products (including all required
process development and scale up work with respect thereto), (iv) all marketing,
promotion, sales, distribution, import and export activities relating to any
Licensed Product (including any post-marketing trials or databases and
post-marketing safety surveillance), and (v) all activities relating to any
regulatory filings, registrations, applications and Regulatory Approvals
relating to any of the foregoing (including any INDs or foreign equivalents, any
manufacturing facility

13


--------------------------------------------------------------------------------


validation and/or licensure, any Drug Approval Applications and any other
Regulatory Approvals).  Except as described in the next sentence, GENENTECH
shall own all data, results and all other information arising from any such
activities under this Agreement, including, without limitation, all regulatory
filings, registrations, applications and Regulatory Approvals relating to
Licensed Products (including any INDs or foreign equivalents, any Drug Approval
Applications and any other Regulatory Approvals), and all of the foregoing
information, documentation and materials shall be considered Confidential
Information and Technology solely owned by GENENTECH.  IMMUNOGEN shall own all
data, results and all other information arising from IMMUNOGEN’s activities
relating to the manufacture and supply of MAY Compounds (including ansamitocin
P-3 and DM1) to GENENTECH, and all of the foregoing information, documentation
and materials shall be considered Confidential Information and Technology solely
owned by IMMUNOGEN.  All activities relating to Development and
commercialization under this Agreement shall be undertaken at GENENTECH’s sole
cost and expense, except as otherwise expressly provided in this Agreement.

(b)           Due Diligence.  GENENTECH will exercise its commercially
reasonable efforts and diligence in Developing and commercializing Licensed
Products in accordance with its business, legal, medical and scientific
judgment, and in undertaking investigations and actions required to obtain
appropriate Regulatory Approvals necessary to market Licensed Products in the
Field in the Territory, such reasonable efforts and diligence to be in
accordance with the efforts and resources GENENTECH would use for a compound
owned by it or to which it has rights, which is of similar market potential at a
similar stage in development as the applicable Licensed Product, taking into
account the competitiveness of the marketplace, the proprietary position of the
Licensed Product, the relative potential safety and efficacy of the Licensed
Product, the regulatory requirements involved in its Development,
commercialization and Regulatory Approval,the cost of goods and availability of
capacity to manufacture and supply the Licensed Product at commercial scale, the
profitability of the applicable Licensed Product, and other relevant factors
including, without limitation, technical, legal, scientific or medical factors. 
In the event that GENENTECH fails to use due diligence as required hereunder,
then on a Licensed Product-by-Licensed Product and country-by-country basis as
to the Licensed Product in the country in which GENENTECH has failed to use due
diligence as required

14


--------------------------------------------------------------------------------


hereunder, IMMUNOGEN’s exclusive remedy shall be, in its sole discretion (i) to
terminate the licenses granted under Section 2.1 this Agreement for breach under
Section 7.2(a) below (including the notice and cure provisions therein) or (ii)
to convert the licenses granted under Section 2.1 of this Agreement from
exclusive licenses to non-exclusive licenses, in either case only as such
licenses apply to such Licensed Product in such country, which termination or
conversion, as the case may be, shall be effective upon expiration of the cure
period specified in 7.2(a) below provided that such failure remains uncured upon
such expiration.

3.2           Updates and Reports; Exchanges of Adverse Event Information.

(a)           Updates and Reports.  GENENTECH shall keep IMMUNOGEN informed of
the progress of GENENTECH’s efforts to Develop and commercialize Licensed
Products in the Field in the Territory as provided in this Section 3.2(a). 
GENENTECH (or its Sublicensee) shall provide IMMUNOGEN with brief written
reports as provided herein no less frequently than on each anniversary of the
Effective Date during the Term (commencing with the first anniversary of the
Effective Date).  Such reports shall summarize GENENTECH’s material efforts to
Develop and commercialize all Licensed Products hereunder, identify the Drug
Approval Applications with respect to any Licensed Product that GENENTECH and
its Sublicensees have filed, sought or obtained in the prior twelve (12)-month
period, and any they reasonably expect to make, seek or attempt to obtain in the
following twelve (12)-month period.  In addition, GENENTECH (or its Sublicensee)
shall provide IMMUNOGEN with prompt written notice of the occurrence of any
event giving rise to an obligation to make a milestone payment to IMMUNOGEN
under Section 4.1, and shall provide IMMUNOGEN with prompt written notice of the
occurrence of the First Commercial Sale of any particular Licensed Product. All
such reports and notices shall be sent to the attention of IMMUNOGEN’s
designated representative, who shall be its Chief Executive Officer unless
IMMUNOGEN otherwise notifies GENENTECH.

(b)           Adverse Events.  In addition to such reports, GENENTECH agrees to
provide IMMUNOGEN with Adverse Event information and product complaint
information relating to Licensed Products (but not relating to any other
products of GENENTECH, including any antibody that may be included in a Licensed
Product, to the extent that antibody is used in its “naked” form or in
connection with a different effector molecule) as compiled and prepared by
GENENTECH in the normal course of business in connection with the Development,

15


--------------------------------------------------------------------------------


commercialization or sale of any Licensed Product, within time frames consistent
with reporting obligations under applicable laws and regulations.  To the extent
it could reasonably apply or could reasonably be relevant to a Licensed Product,
IMMUNOGEN agrees to provide GENENTECH with Adverse Event and product complaint
information relating to any product containing any MAY Compound that is compiled
and prepared by IMMUNOGEN or any Third Party in the normal course of business in
connection with the development, commercialization or sale of any such product,
within time frames consistent with reporting obligations under applicable laws
and regulations; provided, however, that the foregoing shall not require
IMMUNOGEN to violate any agreements with or confidentiality obligations owed to
any Third Party.  GENENTECH shall provide its Adverse Event and product
complaint information hereunder to IMMUNOGEN’s designated representative, who
shall be its Chief Regulatory Officer unless IMMUNOGEN otherwise notifies
GENENTECH. IMMUNOGEN shall provide its Adverse Event and product complaint
information hereunder to GENENTECH’s designated representative, who shall be the
head of its Drug Safety group in GENENTECH’S Medical Affairs Department unless
GENENTECH otherwise notifies IMMUNOGEN.

(c)           Confidential Information.  All reports, updates, Adverse Event,
product complaint and other information provided by one Party to the other Party
under this Agreement (including under this Section 3), shall be considered
Confidential Information of the disclosing Party, subject to the terms of
Section 5.

3.3           Reasonable Assistance by IMMUNOGEN.  In connection with the
exclusive grant of rights to GENENTECH under Section 2.1 above, and subject to
the other terms of this Agreement, IMMUNOGEN shall provide GENENTECH (and any
Sublicensee of GENENTECH with respect to all of GENENTECH’s license rights
hereunder to make or have made all Licensed Products or any particular Licensed
Product(s) throughout the Territory or in a particular geographic region of the
Territory, and/or all of GENENTECH’s license rights hereunder to Develop or
commercialize all Licensed Products or any particular Licensed Product(s)
throughout the Territory or in a particular geographic region of the Territory
(in any case, a “Material Sublicensee”)) such information and materials
comprising the Licensed Technology and/or Licensed Patent Rights as GENENTECH
(or its Material Sublicensee) may reasonably request.  Without limiting the
generality of the foregoing, IMMUNOGEN shall

16


--------------------------------------------------------------------------------


provide all of such technical assistance within IMMUNOGEN’s area of expertise
(or its subcontractors) concerning the Development and commercialization of
Licensed Products as may be reasonably requested by GENENTECH (or its Material
Sublicensee) from time to time during the Term, provided that such technical
assistance and expertise is within the scope of the Licensed Technology and/or
Licensed Patent Rights covered under this Agreement.  Such technical assistance
and expertise shall include, but not be limited to, visits by IMMUNOGEN
personnel to GENENTECH and visits by GENENTECH to IMMUNOGEN (or its
subcontractors), at GENENTECH’s expense, at such times and for such periods of
time as may be reasonably acceptable to the Parties.   Without limiting the
generality of the foregoing, within [***] ([***]) days after GENENTECH’s
reasonable written request, IMMUNOGEN shall deliver to GENENTECH a list or
description of the documents and information that embody the Licensed
Technology.  GENENTECH will inform IMMUNOGEN which of those identified documents
and information GENENTECH believes are reasonably related to its exercise of the
license rights under this Agreement and, within [***] ([***]) days after that
identification, IMMUNOGEN shall deliver to GENENTECH a copy of those documents
and other information.

3.4           Collaboration Committee.

(a)            Mandate of Committee.  Promptly after the Effective Date, the
Parties shall form a “Collaboration Committee” to serve as a forum for
coordination and communication between the Parties with respect to activities
related to Licensed Products for which the Parties agree there is a need for
coordination and communication (including, without limitation, all process
science and process development work, formulation work, and quality control/
assurance work hereunder), and to assist GENENTECH in its exercise of its rights
to make or have made Licensed Products under this Agreement.  Within [***]
([***]) days after the Effective Date, the Parties shall each nominate an equal
number of representatives (which shall be no less than two (2) each) for
membership on the Collaboration Committee.  Each Party may change its
representative(s) as it deems appropriate by notice to the other Party.  The
input of the IMMUNOGEN representatives on the Collaboration Committee shall be
fully considered by the Collaboration Committee; provided, however, that all
decisions of the Collaboration Committee shall be subject to final approval by
GENENTECH.

(b)            Chair of Committee; Meetings.  The Parties hereby agree that (i)
the chair of the Collaboration Committee shall be one of the GENENTECH
representatives on the

17


--------------------------------------------------------------------------------


Collaboration Committee, as designated by GENENTECH; provided, however, that
[***] the [***] [***] [***] [***] after the Effective Date, the Collaboration
Committee shall be [***] by a [***] [***] on the Collaboration Committee (as
designated by [***]) and an [***] [***] on the Collaboration Committee (as
designated by [***]); (ii) all decisions of the Collaboration Committee shall be
subject to the approval of the GENENTECH chair (including [***] the [***] [***]
there is a [***] [***] [***]); (iii) the Collaboration Committee shall meet on a
semi-annual basis or other schedule agreed upon by the Parties, unless at least
thirty (30) days in advance of any meeting the chair (or co-chairs during the
first twelve (12) months) of the Collaboration Committee determine that there is
no need for a meeting (in which instance, the next Collaboration Committee
meeting shall also be scheduled as agreed upon by the Parties); (iv) the
location of meetings of the Collaboration Committee shall alternate between
IMMUNOGEN’s offices in Massachusetts and GENENTECH’s offices in California,
unless otherwise agreed by the Parties and, as agreed upon by the Parties,
Collaboration Committee meetings may be face-to-face or may be conducted through
teleconferences and/or videoconferences.  In addition to its Collaboration
Committee representatives, each Party shall be entitled to have other employees
attend such meetings to present and participate, though not in a decision-making
capacity.  Each Party shall bear all costs and expenses, including travel and
lodging expense, that may be incurred by its Collaboration Committee
representatives or other of its attendees at Collaboration Committee meetings,
as a result of such meetings hereunder.  Minutes of each Collaboration Committee
meeting will be transcribed and issued to members of the Collaboration Committee
by the chair (or the GENENTECH co-chair, as the case may be) within thirty (30)
days after each meeting, and such minutes shall be reviewed and modified as
mutually required to obtain approval of such minutes promptly thereafter.

3.5           Supply of Preclinical Materials.  During the Term of this
Agreement, IMMUNOGEN shall supply to GENENTECH (or its Material Sublicensee)
with such quantities of Preclinical Materials as may be reasonably requested by
GENENTECH (or its Material Sublicensee) in order to conduct all pre-clinical
Development activities relating to Licensed Products.  GENENTECH (or its
Material Sublicensee) shall order all amounts of Preclinical Materials, and
IMMUNOGEN shall deliver all such ordered amounts, in accordance with advance
ordering timeframes and delivery timeframes to be agreed upon by the Parties
through the Collaboration Committee.  IMMUNOGEN shall use its commercially
reasonable efforts to

18


--------------------------------------------------------------------------------


deliver such amounts of Preclinical Materials ordered in accordance with the
foregoing (including such agreed upon timeframes) in a timely manner.  In
connection with any ordering of Preclinical Materials by GENENTECH (or its
Material Sublicensee), IMMUNOGEN shall provide GENENTECH (or its Material
Sublicensee) promptly with IMMUNOGEN’s good faith estimate of the Fully Burdened
Manufacturing Cost for manufacture and supply of such Preclinical Materials. 
IMMUNOGEN’s price to supply Preclinical Materials to GENENTECH (or its Material
Sublicensee) shall equal [***]% of IMMUNOGEN’s Fully Burdened Manufacturing Cost
for such Preclinical Materials as approved by GENENTECH (or its Material
Sublicensee).  Nothing herein shall preclude GENENTECH from making its own
arrangements for manufacture and supply of Preclinical Materials on its own or
with Third Parties, in exercise of its license rights under Section 2.1. 
GENENTECH hereby agrees that (a) it shall not use the Preclinical Materials in
any human subject, (b) it shall use the Preclinical Materials in compliance with
all applicable federal, state and local laws and regulations, and (c) it (as a
matter of contract between itself and IMMUNOGEN) shall assume all liability for
damages that may arise from the use, storage and disposal of any Preclinical
Materials to the extent provided pursuant to Section 9 below.  GENENTECH shall
be entitled to transfer Preclinical Materials to any Third Party under terms
obligating such Third Party not to transfer or use such Preclinical Materials
except in compliance with the foregoing clauses (a) and (b) of this Section 3.5.

3.6           Supply of Clinical Materials.  During the Term of this Agreement,
IMMUNOGEN shall supply to GENENTECH (or its Material Sublicensee) with such
quantities of Clinical Materials as may be reasonably requested by GENENTECH (or
its Material Sublicensee) in order to conduct all human clinical trials of
Licensed Products through non-pivotal Phase II Clinical Studies.  To the extent
GENENTECH requests IMMUNOGEN to manufacture Clinical Materials as provided in
the foregoing sentence, IMMUNOGEN and GENENTECH shall enter into separate supply
and quality agreements detailing the terms of supply for any Clinical Materials
that IMMUNOGEN is so requested to supply to GENENTECH for the purpose of
conducting clinical trials.  GENENTECH (or its Material Sublicensee) shall order
all amounts of Clinical Materials, and IMMUNOGEN shall deliver all such ordered
amounts, in accordance with forecasting parameters, advance ordering timeframes
and delivery timeframes to be agreed upon by the Parties through the
Collaboration Committee.  IMMUNOGEN shall use its commercially reasonable
efforts to deliver such amounts of Clinical

19


--------------------------------------------------------------------------------


Materials ordered in accordance with the foregoing (including such agreed upon
timeframes) in a timely manner.  In connection with any ordering of Clinical
Materials by GENENTECH (or its Material Sublicensee), IMMUNOGEN shall provide
GENENTECH (or its Material Sublicensee) promptly with IMMUNOGEN’s good faith
estimate of the Fully Burdened Manufacturing Cost for manufacture and supply of
such Clinical Materials.  IMMUNOGEN’s price to supply Clinical Materials to
GENENTECH (or its Material Sublicensee) shall equal [***]% of IMMUNOGEN’S Fully
Burdened Manufacturing Cost for such Clinical Materials as approved by GENENTECH
(or its Material Sublicensee).  Nothing herein shall preclude GENENTECH from
making its own arrangements for manufacture and supply of Clinical Materials on
its own or with Third Parties, in exercise of its license rights under Section
2.1. GENENTECH hereby agrees that (a) it shall use the Clinical Materials in
compliance with all applicable federal, state and local laws, and (b) it (as a
matter of contract between itself and IMMUNOGEN) shall [***] all [***] for [***]
that may arise from the [***] [***] and [***] of such Clinical Materials to the
extent provided pursuant to Section 9 below. GENENTECH shall be entitled to
transfer Clinical Materials to any Third Party under terms obligating such Third
Party not to transfer or use such Clinical Materials except in compliance with
the foregoing clause (a) of this Section 3.6.

3.7           Purchase of Equipment.  If, during the Term of this Agreement,
IMMUNOGEN determines in good faith that it is necessary or advisable to purchase
equipment or instruments in order to perform any of its obligations to
manufacture Preclinical Materials and Clinical Materials under Sections 3.5 or
3.6 of this Agreement, then IMMUNOGEN shall provide the Collaboration Committee
with written notice of such determination, along with the estimated price for
such purchase and quality parameters for the equipment or instruments, for the
Collaboration Committee’s approval of such price and features.  Promptly after
the consummation of such purchase, assuming that the Collaboration Committee has
provided its approval hereunder, IMMUNOGEN shall provide GENENTECH with a copy
of the invoice or invoices reflecting such purchase, and GENENTECH shall
reimburse IMMUNOGEN for the purchase of all such approved equipment hereunder
within [***] ([***]) days of its receipt of such invoice from IMMUNOGEN;
provided, however, that no costs reimbursed by GENENTECH hereunder (or
depreciation of such purchased equipment or instruments) shall be includible or
included within the calculation of any Fully Burdened Manufacturing Costs under
this Agreement.

20


--------------------------------------------------------------------------------


4.  PAYMENTS AND ROYALTIES

4.1           Milestone Payments for Licensed Products.

4.1.1         Milestones.  In consideration of the grant of the license by
IMMUNOGEN hereunder, and subject to the other terms of this Agreement, GENENTECH
will make the following nonrefundable, noncreditable (except as expressly
provided in Section 4.1.2 below) payments to IMMUNOGEN, on the payment terms in
Section 4.5:

[***] Milestones

 

Milestone Payment

 

 

 

 

 

Effective Date

 

$

1 Million

 

 

 

 

 

[***] [***] for a [***] [***]

 

$

[***] [***]

 

 

 

 

 

[***] of [***] [***]
 [***] [***] in [***] [***] for a
[***] [***]

 

$

[***] [***]

 

 

 

 

 

[***] of [***] of [***] [***]
[***] [***] in [***] [***] for a [***]
[***] or [***] [***] [***]
[***] for a [***] [***]

 

$

[***] [***]

 

 

 

 

 

[***] of [***] by the [***]
for a [***] [***] for [***]
[***]

 

$

[***] [***]

 

 

 

 

 

[***] of an [***] or other [***] [***]
[***] in the [***] [***] for a
[***] [***] for [***] [***]

 

$

[***] [***]

 

 

 

 

 

[***] of a [***] [***] [***] for a
[***] [***] in [***] for [***]
[***]

 

$

[***] [***]

 

 

 

 

 

[***] of [***] by the [***] for a [***]
[***] for [***] [***]

 

$

[***] [***]

 

 

 

 

 

[***] of [***] by the [***] for a [***]
[***] for a [***] [***]

 

$

[***] [***]

 

 

21


--------------------------------------------------------------------------------


 

[***] Milestones

 

Milestone Payment

 

 

 

 

 

[***] [***] [***] [***] of [***]
[***] greater than $[***] [***]

 

$

[***] [***]

 

 

 

 

 

[***] [***] [***] [***] of [***]
[***] greater than $[***] [***]

 

$

[***] [***]

 

 

It is hereby acknowledged and agreed that any milestone payment shall be made
only once, with respect to the first achievement of the relevant milestone for
the first Licensed Product, regardless of how many times such milestones are
achieved by Licensed Products and regardless of how many times a particular
Licensed Product achieves such milestones. GENENTECH shall notify IMMUNOGEN of
the achievement of milestones hereunder as provided in Section 3.2(a) above.

4.1.2        [***] of [***] [***].  GENENTECH shall be [***] to [***] its [***]
[***] [***] (but not any [***] [***] [***]) [***] [***] [***] [***] to IMMUNOGEN
only to the extent set forth in this Section 4.1.2.  As to the Licensed Product
with respect to which [***] [***] [***] are owed to IMMUNOGEN under this Section
4.1, GENENTECH shall be [***] to [***] [***] [***] ([***]%) of each such [***]
[***] made with respect to such Licensed Product hereunder [***] [***] [***] to
IMMUNOGEN hereunder with respect to such Licensed Product, but (a) only if prior
to the date of such [***] [***], GENENTECH (or its Sublicensee) has modified
such Licensed Product such that it would not (even in the absence of the license
under this Agreement) [***] a [***] [***] within the Licensed Patent Rights in
the United States (excluding any Patent Rights [***] [***] by [***] and [***]),
and (b) only if such modification was undertaken (i) to address a [***] [***] or
[***] with respect to such Licensed Product or its Development, manufacture, use
or sale, (ii) to obtain a [***] [***] in the toxicity, safety or efficacy
profile of such Licensed Product, or (iii) to obtain a [***] [***] in the
ability to make or have made such Licensed Product (or any component thereof).

22


--------------------------------------------------------------------------------


4.2           Payment of Royalties; Royalty Rates; Accounting for Royalties and
Records.

4.2.1         Royalty Payments.  In consideration of the grant of the license by
IMMUNOGEN hereunder, and subject to the other terms of this Agreement (including
the remainder of this Section 4), commencing on the first date of First
Commercial Sale of Licensed Products in such country or jurisdiction in the
Territory, GENENTECH shall pay to IMMUNOGEN the following royalties based on
total Net Sales of all Licensed Products sold by GENENTECH and/or its
Sublicensees, on an incremental basis in each calendar year during the Term, at
the following rates in [***] of the [***] [***] [***] [***]:

For Net Sales of a Licensed Product
[***] [***] [***] in any Calendar Year

During the Term:

 

Royalty Rate (% of Net Sales)

 

 

 

 

 

Above $[***] and up to $[***] [***]

 

[***]

%

 

 

 

 

Above $[***] [***]

 

[***]

%

 

For Net Sales of a Licensed Product
[***] [***] [***] in any Calendar Year

During the Term:

 

Royalty Rate (% of Net Sales)

 

 

 

 

 

Above $[***] and up to $[***] [***]

 

[***]

%

 

 

 

 

Above $[***] [***]

 

[***]

%

 

By way of example only, if during the Term a Licensed Product achieved total Net
Sales in a given calendar of $[***] [***], the applicable royalty rate would be
[***]% of Net Sales for Net Sales up to $[***] [***], and [***]% of Net Sales
for Net Sales over $[***] [***].

4.2.2        Third Party Royalty Offset.  Subject to the other terms of this
Agreement, on a country-by-country basis, the royalties otherwise due and
payable by GENENTECH under Section 4.2.1 above (but not the royalties otherwise
due and payable by GENENTECH under Section 4.2.3(a) or (b) below) shall be
reduced as provided in this Section 4.2.2:

(a)           GENENTECH Process Development.  Consistent with GENENTECH’S due
diligence obligations under this Agreement, GENENTECH agrees to exercise due
diligence to attempt to Develop a commercially viable manufacturing process
relating to the manufacture and supply of Licensed Products.  For purposes of
this Agreement, GENENTECH shall

23


--------------------------------------------------------------------------------


determine in good faith the commercial viability of any such manufacturing
process that is Developed hereunder, taking into account, without limitation,
the following factors relevant thereto:  the consistency and reproducibility of
the process itself; the consistency, reproducibility, safety and efficacy of the
resulting conjugated Licensed Products; any regulatory issues; the availability
of capacity; the cost of goods and other components of Fully Burdened
Manufacturing Cost as applied to such process and to the overall manufacture and
supply of Licensed Products; the overall profitability of the Licensed Products;
and the ability to produce at commercial scale quantities.

(b)           Partial Offset.  If GENENTECH is not able to Develop such a
commercially viable manufacturing process after exercising due diligence as
required hereunder, GENENTECH may elect to license a manufacturing process from
a Third Party, and in that event GENENTECH shall be entitled to offset up to
[***] percent ([***]%) of any Third Party Payments it makes in connection with
any license providing rights to any such manufacturing process against the
royalties due to IMMUNOGEN pursuant to Section 4.2.1 above, subject to the
clause (d) of this Section 4.2.2.  GENENTECH shall not be entitled to the offset
under this clause (b) if it fails to exercise due diligence as required
hereunder.

(c)           Full Offset.  If GENENTECH determines in good faith that it is
necessary, in order to exploit the license granted to it under Section 2.1 of
this Agreement in any country, to make royalty payments to any Third Party
(“Third Party Payments”) under any license agreement that GENENTECH determines,
in good faith, is necessary in connection with the Development, manufacture, use
or sale of any MAY Compound, the linker of any MAY Compound to a [***] Antibody,
and/or the conjugation of a [***] Antibody to any MAY Compound (including,
without limitation, DM1) as part of any Licensed Product, then in any such case
the royalties due to IMMUNOGEN pursuant to Section 4.2.1 above for such Licensed
Product shall be reduced by [***] [***] [***] of such Third Party Payments,
subject to the limitations set forth in clause (d) of this Section 4.2.2.  If
GENENTECH elects to take any such license agreement as described herein without
having first determined that it is necessary (as determined by GENENTECH in good
faith) in order to exploit the license granted to it under Section 2.1 of this
Agreement in any country, then GENENTECH shall not be entitled to the offset
under this clause (c). If IMMUNOGEN in good faith disputes GENENTECH’s

24


--------------------------------------------------------------------------------


determination hereunder, the Parties shall submit the matter promptly to
IMMUNOGEN’S Chief Executive Officer and a designated officer of GENENTECH with
settlement authority.

(d)           Limitations on Offsets.  The royalty offset in Section 4.2.2(c)
above is separate and cumulative to the royalty offset under Section 4.2.2(b)
above, but each is subject to the limitations set forth in this Section 4.2.2(d)
as follows.  No royalty reductions under this Section 4.2.2, alone or in the
aggregate, shall reduce the royalty (if any) for any Licensed Product in any
country payable pursuant to Section 4.2.1 aboveby more than [***] percent
([***]%) of the royalties otherwise owed to IMMUNOGEN thereunder, nor reduce
such royalty for such Licensed Product in any such country to less than [***]
percent ([***]%) of Net Sales of such Licensed Product in such country.

4.2.3        [***] [***] [***] and [***] [***].

(a)           Notwithstanding anything set forth in [***] [***] above, the [***]
[***] set forth therein shall apply, on a [***] and [***] [***] [***] basis, to
[***] [***] of [***] [***] [***] [***] [***] [***] [***] or its [***], [***] or
[***] in [***] [***] would, [***] for the [***] under this Agreement, [***] a
[***] [***] [***] the [***] [***] [***] (excluding any [***] [***] [***] [***]
by [***] and [***]).  Subject to the other terms of this Agreement (except for
Section 4.2.2 above, which shall not apply), on a [***] and [***] [***] [***]
[***] where and as of when the [***] [***] under Section 4.2.1 [***] [***] [***]
as a [***] of this Section 4.2.3, GENENTECH shall [***] to IMMUNOGEN a [***]
[***] to [***] [***] ([***]%) of [***] [***] [***] of [***] [***] [***] [***] by
[***] and/or its [***] in [***] [***].

(b)           [***] [***].  Notwithstanding anything set forth in [***] [***]
above, the [***] [***] set forth in [***] [***] above shall no longer apply, on
a [***] basis, on and after the [***] on which any [***] [***] [***] [***] [***]
to [***] and [***] in a [***] any [***] [***].  Subject to the other terms of
this Agreement (except for [***] [***], which shall not apply), on a [***] basis
where the [***] [***] under [***] do not apply as a result of this [***],  [***]
on the [***] of such [***] [***] of [***] [***] [***] in such [***], [***] shall
[***] and [***] to [***] a [***] equal to [***] [***] ([***]%) of [***] [***]
[***] of all [***] [***] [***] by [***] and/or its [***] in [***] [***];
provided, however, that if the [***] [***] is [***] from the [***] in [***]
[***], then this [***] shall no longer apply and [***] shall [***] [***] [***]
the [***] [***] set forth in [***] [***] on a [***] basis [***] on the [***] of
[***] [***].

25


--------------------------------------------------------------------------------


4.2.4        Combination Products.  In determining Net Sales of any Combination
Products under this Agreement, Net Sales shall first be calculated in accordance
with the definition of “Net Sales” above, then multiplied by the percentage
value of the Licensed Product contained in the Combination Product, such
percentage value being the quotient obtained by dividing the current market
price of the Licensed Product by the sum of the separate current market price of
the Licensed Product and other ingredients which are therapeutically active
contained in the Combination Product.  The current market price of each
therapeutically active ingredient and of the Licensed Product shall be for a
quantity comparable to that contained in the Combination Product and of the same
class, purity and potency.  When no current market price is available for any
therapeutically active ingredient or for the Licensed Product, GENENTECH shall
calculate in good faith a hypothetical market price with respect to the
Combination Product, allocating the same proportions of costs, overhead and
profit as are then allocated to all similar substances then being made and
marketed by GENENTECH and having an ascertainable market price; provided,
however, that if IMMUNOGEN in good faith disputes GENENTECH’s calculation, the
Parties shall submit the matter promptly to IMMUNOGEN’S Chief Executive Officer
and a designated officer of GENENTECH with settlement authority.

4.3           One Royalty.  Only one royalty, calculated at the highest
applicable royalty rate under this Section 4, shall be payable to IMMUNOGEN
hereunder for each sale of a Licensed Product.

4.4           Royalty Term. GENENTECH shall pay royalties with respect to each
Licensed Product on a country-by-country and Licensed Product-by-Licensed
Product basis until the later of (a) ten (10) years from the First Commercial
Sale of such Licensed Product in such country and (b) the expiration of the last
to expire Valid Claim of the Licensed Patent Rights covering the Licensed
Product in such country. Following such royalty term, GENENTECH shall have a
fully paid-up, irrevocable, freely transferable and sublicensable license in
such country under the relevant Licensed Patent Rights and Licensed Technology,
to Develop, have Developed, make, have made, use, have used, sell, have sold,
offer for sale, import and have imported such Licensed Product in such country.

4.5           Payment Terms.

(a)           Payment of Milestones; Payment of Royalties; Royalty Reports.  All
[***] Milestone payments shall be made within [***] ([***]) days after the first
achievement of each

26


--------------------------------------------------------------------------------


of the [***] Milestones described above.  All [***] Milestones payments shall be
paid no later than the [***] of the [***] [***] [***] of the [***] [***]
following the [***] [***] in which the applicable [***] Milestone is achieved,
including in any circumstance in which [***] [***] Milestones are achieved in
the [***] [***] [***].  Subject to the other terms of this Agreement (including
Section 4.1 above), GENENTECH shall make any milestone payments owed to
IMMUNOGEN hereunder in United States Dollars, using the wire transfer provisions
of this Section 4.4.  Subject to the other terms of this Agreement (including
Sections 4.2, 4.3 and 4.4 above), GENENTECH shall make any royalty payments owed
to IMMUNOGEN in United States Dollars, quarterly within [***] ([***]) days
following the end of each calendar quarter for which such royalties are deemed
to occur (as provided in the next sentence), using the wire transfer provisions
of this Section 4.5.  For purposes of determining when a sale of any Licensed
Product occurs under this Agreement, the sale shall be deemed to occur on the
earlier of (i) the date the Licensed Product is [***] or (ii) the date of the
[***] [***] the [***] of the Licensed Product.  Each royalty payment shall be
accompanied by a report for each country in the Territory in which sales of
Licensed Products occurred in the calendar quarter covered by such statement,
specifying:  the gross sales (if available) and Net Sales in each country’s
currency; the applicable royalty rate under this Agreement; the royalties
payable in each country’s currency, including an accounting of deductions taken
in the calculation of Net Sales; the applicable exchange rate to convert from
each country’s currency to United States Dollars under this Section 4.5; and the
royalties payable in United States Dollars.

(b)           Foreign Currency Exchange.  All royalties shall be payable in full
in the United States in United States Dollars, regardless of the countries in
which sales are made. For the purpose of computing Net Sales for Licensed
Products sold in any currency other than United States Dollars, the quarterly
royalty payment will be calculated as follows:

(A/B) x C = United States Dollars royalty payment on foreign current sales,
where

A = foreign current “Net Sales” (as defined above) per quarter;

B = foreign exchange conversion rate, expressed in local currency per United
States Dollar (using as the applicable foreign exchange rate the average of the
rate published in the [***] [***] of the [***] [***] [***], [***] [***] [***]
[***] [***] [***] [***], for the [***] [***] [***] of the calendar quarter); and

C = the royalty rate applicable to such Net Sales under this Agreement.

27


--------------------------------------------------------------------------------


(c)           Tax Withholding; Restrictions on Payment.   All payments hereunder
shall be made free and clear of any taxes, duties, levies, fees or charges,
except for withholding taxes (to the extent applicable).  GENENTECH shall make
any applicable withholding payments due on behalf of IMMUNOGEN and shall
promptly provide IMMUNOGEN with written documentation of any such payment
sufficient to satisfy the requirements of the United States Internal Revenue
Service relating to an application by IMMUNOGEN for a foreign tax credit for
such payment.  If by law, regulations or fiscal policy of a particular country
in the Territory, remittance of royalties in United States Dollars is restricted
or forbidden, written notice thereof shall promptly be given to IMMUNOGEN, and
payment of the royalty shall be made by the deposit thereof in local currency to
the credit of IMMUNOGEN in a recognized banking institution designated by
IMMUNOGEN by written notice to GENENTECH.  When in any country in the Territory
the law or regulations prohibit both the transmittal and the deposit of
royalties on sales in such country, royalty payments shall be suspended for as
long a such prohibition is in effect and as soon as such prohibition ceases to
be in effect, all royalties that GENENTECH would have been under an obligation
to transmit or deposit but for the prohibition shall forthwith be deposited or
transmitted, to the extent allowable.

(d)           Wire Transfers.  All payments hereunder shall be made to IMMUNOGEN
by bank wire transfer in immediately available funds to the account designated
by IMMUNOGEN by written notice to GENENTECH from time to time.

4.6           Overdue Royalties.  Subject to the other terms of this Agreement,
royalties not paid within the time period set forth in this Section 4 shall bear
interest at a rate of [***] percent ([***]%) per month from the due date until
paid in full.

4.7           Records Retention; Review.

(a)           Royalties.  Commencing as of the date of First Commercial Sale of
the first Licensed Product, GENENTECH and its Sublicensees shall keep for at
least [***] ([***]) years from the end of the calendar year to which they
pertain complete and accurate records of sales by GENENTECH or its Sublicensees,
as the case may be, of each Licensed Product, in sufficient detail to allow the
accuracy of the royalties to be confirmed.

(b)           Fully Burdened Manufacturing Costs.  Commencing as of the
Effective Date, IMMUNOGEN shall keep for at least [***] ([***]) years following
the end of the calendar year to which they pertain complete and accurate records
of all of IMMUNOGEN’s Fully

28


--------------------------------------------------------------------------------


Burdened Manufacturing Costs for Preclinical Materials and Clinical Materials
supplied to GENENTECH (or its Sublicensee) hereunder, in sufficient detail to
allow the accuracy of the Fully Burdened Manufacturing Costs to be confirmed.

(c)           Review.  Subject to the other terms of this Section 4.7(c), at the
request of either Party, upon at least [***] ([***]) business days’ prior
written notice from the requesting Party, and at the expense of the requesting
Party (except as otherwise provided herein), the other Party shall permit an
independent certified public accountant reasonably selected by the requesting
Party and reasonably acceptable to the other Party to inspect (during regular
business hours) the relevant records required to be maintained by the other
Party under this Section 4.7.  At IMMUNOGEN’s request (which shall not be made
more frequently than once per year during the Term), the accountant shall be
entitled to review the then-preceding [***] ([***]) years of GENENTECH’s records
under this Section 4.7 for purposes of verifying GENENTECH’s royalty
calculations. At GENENTECH’s request (which shall not be made more frequently
than once per year during the Term), the accountant shall be entitled to review
the then-preceding [***] ([***]) years of IMMUNOGEN’s records under this Section
4.7 for purposes of verifying IMMUNOGEN’s Fully Burdened Manufacturing Cost
calculations. In every case the accountant must have previously entered into a
confidentiality agreement with both Parties substantially similar to the
provisions of Section 4 and limiting the disclosure and use of such information
by such accountant to authorized representatives of the Parties and the purposes
germane to this Section 4.7.  Results of any such review shall be made available
to both Parties and shall be binding on both Parties.  Each Party agrees to
treat the results of any such accountant’s review of the other Party’s records
under this Section 4.7 as Confidential Information of the other Party subject to
the terms of Section 5.  If any review reveals a deficiency in the calculation
of royalties resulting from any underpayment by GENENTECH, GENENTECH shall
promptly pay IMMUNOGEN the amount remaining to be paid (plus interest thereon at
the rate provided in Section 4.6 above), and if such underpayment is by [***]
percent ([***]%) or more, GENENTECH shall pay all costs and expenses of the
review.  If any review reveals a deficiency in the calculation of Fully Burdened
Manufacturing Costs resulting from any overpayment by GENENTECH, IMMUNOGEN shall
promptly refund GENENTECH the amount of any such overpayment (plus interest
thereon at the rate provided in Section 4.6 above), and if such

29


--------------------------------------------------------------------------------


overpayment is by [***] percent ([***]%) or more, IMMUNOGEN shall pay all costs
and expenses of the review.

5.  TREATMENT OF CONFIDENTIAL INFORMATION

5.1           Confidential Information.  During the Term, in the course of
performance of this Agreement, each Party may disclose to the other Party
proprietary technical and business information of the disclosing Party,
including techniques, data, inventions, practices, methods, knowledge, know-how,
test data and results (including from pre-clinical and/or human clinical
testing), analytical and quality control data, cost, sales, manufacturing,
patent data and any other information disclosed hereunder.  Such information of
the disclosing Party hereunder, if so identified in writing by the disclosing
Party to the receiving Party either pursuant to this Section 5.1 or otherwise
upon disclosure to the receiving Party, shall be considered “Confidential
Information” of the disclosing Party.  Each Party agrees that it will take the
same commercially reasonable steps to protect the confidentiality of other
Party’s Confidential Information as it takes to protect its own proprietary and
confidential information. For a period of [***] ([***]) years after the receipt
of any such Confidential Information from the disclosing Party hereunder,
subject to the terms of this Section 5, the receiving Party shall keep
confidential and not disclose (by publication or otherwise) such Confidential
Information of the other Party, and shall not use, publish or otherwise disclose
Confidential Information of the other Party for any purpose other than those
contemplated by this Agreement (including as reasonably necessary to exercise
any rights or perform any obligations under this Agreement). Notwithstanding the
foregoing, it is understood and agreed that the receiving Party’s obligations of
confidentiality and non-use herein shall not apply to the extent that it can be
established by competent written records that any such information:

(a)           is, at the time of disclosure by the disclosing Party hereunder,
or thereafter becomes, a part of the public domain or publicly known or
available, other than through any act or omission of the receiving Party in
breach of its obligations under this Section 5; or

(b)           was known to the receiving Party at the time of disclosure to it
by the disclosing Party; or

(c)           is, at the time of disclosure by the disclosing Party hereunder,
or thereafter becomes, known to the receiving Party from a source that had a
lawful right to disclose such information to others; or

30


--------------------------------------------------------------------------------


(d)           was independently developed by the receiving Party without use or
reference to any Confidential Information of the disclosing Party.

5.2           Permitted Disclosures; Publications.

(a)           Permitted Disclosures.  Each Party shall be entitled to disclose
Confidential Information of the other Party to employees of the receiving Party,
provided that such employees are already bound by obligations of confidentiality
to their employer, and also to Affiliates, consultants, agents and Third Parties
for any purpose provided for in this Agreement, provided that any such
Affiliate, consultant, agent or other Third Party has first agreed in writing to
confidentiality restrictions and obligations at least as protective as this
Section 5, in each case for any purpose contemplated by this Agreement
(including as reasonably necessary to exercise any rights or perform any
obligations under this Agreement).

(b)           Review of Publications.  Each Party shall consult with the other
Party prior to the submission of any manuscript for publication if the
publication will contain any Confidential Information of the other Party, unless
the applicable laws and regulations prohibit such consultation.  Such
consultation shall include providing a copy of the proposed manuscript to the
other Party at least [***] ([***]) days prior to the proposed date of submission
to a publisher, incorporating appropriate changes proposed by the other Party
regarding its Confidential Information into the manuscript submission and
deleting all Confidential Information of the other Party as it may request;
provided, however, that the other Party’s review hereunder shall be deemed
completed at the end of such [***] ([***])-day period.

(c)           Other Permitted Disclosures.  Notwithstanding the foregoing,
Confidential Information of either Party may be disclosed by the other Party to
the extent such disclosure is reasonably necessary for filing or prosecuting
patent applications or maintaining patents, prosecuting or defending litigation,
enforcing rights and/or obligations under this Agreement, complying with
applicable laws, regulations or court order or conducting pre-clinical or human
clinical testing of Licensed Products; provided, that, if a Party is required by
applicable law, regulation or court order to make such disclosure of the other
Party’s Confidential Information, [***] of such other Party’s Confidential
Information required to be disclosed.

31


--------------------------------------------------------------------------------


5.3           Use of Names; Press Releases.

(a)           Use of Names.  A Party may not use the name of the other Party (or
any trademarks or tradenames of the other Party) in any press release or any
other publicity or advertising without the prior written consent of the other
Party.

(b)           Press Releases.  Except as provided in Sections 5.1 and 5.2 above,
a Party may not issue a press release or otherwise publicize or disclose any
information related to this Agreement or the terms or conditions hereof, without
the prior written consent of the other Party.  Once any written text is approved
for disclosure by both Parties as provided herein, either Party may make
subsequent or repeated public disclosures of the contents thereof [***] the
[***] [***] of the other Party, so long as such subsequent disclosures continue
to be correct and presented in appropriate context.  Nothing in the foregoing,
however, shall prohibit a Party from making such disclosures regarding this
Agreement or the terms thereof to the extent deemed necessary under applicable
federal or state securities laws or any rule or regulation of any nationally
recognized securities exchange, subject to the terms of Section 5.2 above
regarding disclosures required to comply with applicable laws, regulations or
court order.

5.4           Integration; Survival.  As to the subject matter of this
Agreement, this Section 5 supersedes any confidential disclosure agreements
between the Parties.  Section 5 shall survive termination or expiration of this
Agreement.

6.  PROVISIONS CONCERNING THE FILING, PROSECUTION AND
MAINTENANCE OF PATENT RIGHTS

6.1           Ownership of Intellectual Property.

(a)           Sole Inventions.  IMMUNOGEN shall own all inventions (whether or
not patentable) made during the course of and pursuant to activities carried out
under this Agreement solely by employees of or agents or others obligated to
assign inventions to IMMUNOGEN. GENENTECH shall own all inventions (whether or
not patentable) made during the course of and pursuant to activities carried out
under this Agreement solely by employees of or agents or others obligated to
assign inventions to GENENTECH.  The Party solely owning any inventions
hereunder shall be the sole owner of any inventorship certificate(s), patent
application(s) and patent(s) thereon. All determinations of inventive
contribution shall be as determined by United States laws of inventorship. 
Subject to the terms of Section 6.2 below relating to IMMUNOGEN sole inventions,
the Party solely owning an invention hereunder will be solely responsible, at
its

32


--------------------------------------------------------------------------------


own cost and expense and in its sole discretion, for the filing, prosecution and
maintenance of any inventorship certificate(s), patent application(s) and
patent(s) thereon.

(b)           Joint Inventions.  Inventions made during the course of and
pursuant to activities carried out under this Agreement jointly by employees of
or agents of or others obligated to assign inventions to IMMUNOGEN and GENENTECH
shall be jointly owned by IMMUNOGEN and GENENTECH. All determinations of
inventive contribution shall be as determined by United States laws of
inventorship.  The Parties shall also jointly own any inventorship
certificate(s), patent application(s) and patent(s) on any joint inventions
hereunder. The terms of Section 6.2 below relating to joint inventions shall
apply to any inventorship certificate(s), patent application(s) and patent(s)
thereon.

(c)           Disclosure.  As regards any IMMUNOGEN sole or joint invention
hereunder or any GENENTECH joint inventions hereunder, each Party shall provide
to the other Party any invention disclosure made during the course of
performance of this Agreement and relating to activities carried out hereunder
within [***] ([***]) days after such Party receives such disclosure from its
employees, agents or others obligated to assign inventions to such Party.

(d)           Other Agreements.  An invention made during the course of and
pursuant to other agreements between the Parties, including agreements related
to process development or manufacturing, will be considered to be made under
that separate agreement and not under this Agreement.

6.2           Patent Filing, Prosecution and Maintenance.

(a)           Sole IMMUNOGEN Inventions.  Subject to the other terms of this
Section 6.2(a) and Section 6.2(b), IMMUNOGEN shall have the right to prepare,
file, prosecute, obtain and maintain, at its sole cost and expense, all Licensed
Patent Rights. IMMUNOGEN agrees that with respect to such Licensed Patent Rights
licensed exclusively to GENENTECH hereunder, (i) any such preparation, filing,
prosecution and maintenance shall be conducted with commercially reasonable
diligence by IMMUNOGEN, using patent counsel selected by IMMUNOGEN and
reasonably acceptable to GENENTECH. In any case IMMUNOGEN (i) will provide
GENENTECH with a copy of any proposed patent application covering any such
Licensed Patent Rights for review and comment reasonably in advance of filing
(which shall under no circumstances be in excess of [***] ([***]) days), and
(ii) will keep GENENTECH reasonably informed of the status of such filing,
prosecution and maintenance, including, without limitation,

33


--------------------------------------------------------------------------------


(A) by providing GENENTECH with copies of all communications received from or
filed in patent office(s) with respect to such filing, and (B) by providing
GENENTECH, a reasonable time prior to taking or failing to take any action that
would affect the scope or validity of any such of any such filing (including the
substantially narrowing, cancellation or abandonment of any claim(s) without
retaining the right to pursue such subject matter in a separate application, or
the failure to file or perfect the filing of any claim(s) in any country), with
prior written notice of such proposed action or inaction so that GENENTECH has a
reasonable opportunity to review and comment. Any application for extension of
Licensed Patent Rights in the Territory due to delays in regulatory review with
respect to any Licensed Product shall be filed only upon mutual written
agreement of the Parties.  If IMMUNOGEN fails to undertake the filing(s) of any
patent application with respect to any invention under such Licensed Patent
Rights within [***] ([***]) days after receipt of written notice from GENENTECH
that GENENTECH believes filing of such an application by IMMUNOGEN is
appropriate, GENENTECH may undertake such filing(s) at its own expense, in which
case IMMUNOGEN will assign all of its rights to such invention to GENENTECH and
any subsequently issued patent thereon will be owned solely by GENENTECH.

(b)           Joint Inventions. As regards any joint invention by the Parties
hereunder, the Party from whom the majority of the data underlying any such
joint invention arose (the “controlling Party”) will have the first right, but
not the obligation, to undertake filing(s), prosecution and maintenance of
inventorship certificate(s), patent application(s) and patent(s) thereon.  In
connection with any such filing(s), the filing Party will use patent counsel
mutually acceptable to each Party (in its reasonable determination) and the
Parties will, prior to filing of the patent application, agree on mutually
acceptable sharing of the costs and expenses of such filing(s), prosecution and
maintenance.  In any case the filing Party (i) will provide the non-controlling
Party with a copy of any such proposed patent application for review and comment
reasonably in advance of filing, and (ii) will keep the non-controlling Party
reasonably informed of the status of such filing, prosecution and maintenance,
including, without limitation, (A) by providing the non-controlling Party with
copies of all communications received from or filed in patent office(s) with
respect to such filing, and (B) by providing the non-controlling Party, a
reasonable time prior to taking or failing to take any action that would affect
the scope or validity of any such filing (including the substantially narrowing,
cancellation or abandonment of any

34


--------------------------------------------------------------------------------


claim(s) without retaining the right to pursue such subject matter in a separate
application, or the failure to file or perfect the filing of any claim(s) in any
country), with prior written notice of such proposed action or inaction so that
the non-controlling Party has a reasonable opportunity to review and comment. If
the Party from whom the majority of the data underlying any such joint invention
fails to undertake the filing(s) of any such patent application with respect to
any such invention within [***] ([***]) days after receipt of written notice
from the other Party that the other Party believes filing(s) of such an
application by such Party is appropriate, such other Party may undertake such
filing(s) at its own expense, in which case the non-filing Party will assign all
of its rights to such joint invention to the filing Party and any subsequently
issued patent thereon will be owned solely by the filing Party.  Either Party
may assign its rights hereunder to any jointly owned invention, inventorship
certificate, patent application or patent to the other Party, who will then have
the right, in its discretion, to assume the filing, prosecution and/or
maintenance thereof as the sole owner thereof and at its sole cost and expense.

6.3           Notice of Infringement.  If, during the Term of this Agreement,
either Party learns of any actual, alleged or threatened infringement by a Third
Party of any Licensed Patent Rights under this Agreement, such Party shall
promptly notify the other Party and shall provide such other Party with
available evidence of such infringement.

6.4           Infringement of Patent Rights.

(a)           Sole IMMUNOGEN Inventions.  IMMUNOGEN shall have the first right
(but not the obligation), at its own expense, to bring suit (or take other
appropriate legal action) against any actual, alleged or threatened infringement
of the Licensed Patent Rights solely owned by IMMUNOGEN under this Agreement,
with legal counsel of its own choice.  GENENTECH shall have the right, at its
own expense, to be represented in any such action by IMMUNOGEN by counsel of
GENENTECH’s own choice; provided, however, that under no circumstances shall the
foregoing affect the right of IMMUNOGEN to control the suit as described in the
first sentence of this Section 6.4(a).  If IMMUNOGEN does not file any action or
proceeding against such infringement within [***] [***] [***] ([***]) days after
the later of (i) IMMUNOGEN’s notice to GENENTECH under Section 6.3 above, (ii)
GENENTECH’s notice to IMMUNOGEN under Section 6.3 above, or (iii) a written
request from GENENTECH to take action with respect to such infringement, then
GENENTECH shall have the right (but not the obligation), at its own expense, to
bring suit (or take other appropriate legal action) against

35


--------------------------------------------------------------------------------


such actual, alleged or threatened infringement, with legal counsel of its own
choice. IMMUNOGEN shall have the right, at its own expense, to be represented in
any such action by GENENTECH by counsel of IMMUNOGEN’s own choice.  Any damages,
monetary awards or other amounts recovered, whether by judgment or settlement,
pursuant to any suit, proceeding or other legal action taken under this Section
6.4(a), shall first be applied to reimburse the costs and expenses (including
attorneys’ fees) of the Party bringing such suit or proceeding or taking such
other legal action, then to the costs and expenses (including attorneys’ fees),
if any, of the other Party.  Any amounts remaining shall be allocated as
follows: (A) if GENENTECH is the Party bringing such suit or proceeding or
taking such other legal action, [***] [***] percent ([***]%) to GENENTECH and
[***] [***] percent ([***]%) to IMMUNOGEN,  (B) if IMMUNOGEN is the Party
bringing such suit or proceeding or taking such other legal action, [***] [***]
percent ([***]%) to IMMUNOGEN and (C) if the suit is brought jointly, [***]
percent ([***]%) to each Party.  If a Party brings any such action or proceeding
hereunder, the other Party agrees to be joined as party plaintiff if necessary
to prosecute such action or proceeding, and to give the Party bringing such
action or proceeding reasonable assistance and authority to file and prosecute
the suit; provided, however, that neither Party shall be required to transfer
any right, title or interest in or to any property to the other Party or any
Third Party to confer standing on a Party hereunder.

(b)           Infringement of Joint Inventions.  As to the any actual, alleged
or threatened infringement of any Patent Rights jointly owned by IMMUNOGEN and
GENENTECH under this Agreement, including actions against any alleged infringer,
the Parties hereto will consult with each other in good faith regarding the best
manner in which to proceed.  The Parties agree as a basic principle that in the
case of such actions against infringers, the expenses incurred and damages
awarded shall be for the account of the Party or Parties who take such actions
to the extent of their financial participation therein.

6.5           Third Party Patents.  If any Third Party claims that a patent it
owns or controls claims any aspect of a Licensed Product or its manufacture, use
or sale, the Party with notice of such claim shall notify the other Party
promptly, and the Parties shall as soon as practicable thereafter discuss in
good faith regarding the best response.

6.6           Trademarks.  All Licensed Products shall be sold under one (1) or
more trademarks and tradenames selected and owned by GENENTECH (or its
Sublicensee) in the

36


--------------------------------------------------------------------------------


Territory.  GENENTECH (or its Sublicensee) shall control the preparation,
prosecution and maintenance of applications related to all such trademarks and
tradenames in the Territory, at its sole cost and expense and at its sole
discretion.  IMMUNOGEN shall notify GENENTECH promptly upon learning of any
actual, alleged or threatened infringement of a trademark or tradename
applicable to a Licensed Product in the Territory, or of any unfair trade
practices, trade dress imitation, passing off of counterfeit goods, or like
offenses in the Territory.  All of the costs, expenses and legal fees in
bringing, maintaining and prosecuting any action to maintain, protect or defend
any owned by GENENTECH (or its Sublicensee) hereunder, and any damages or other
recovery, shall be GENENTECH’s (or its Sublicensee’s) sole responsibility, and
taken in its sole discretion.

6.7           Integration; Survival.  This Section 6 supersedes any provisions
to the contrary in the HER2 License Agreement and that certain [***] Process
Development Agreement by and between the Parties dated as of [***] [***],
[***].  This Section 6 shall survive termination or expiration of this
Agreement.

7.  TERM AND TERMINATION

7.1           Term; Expiration. The term of this Agreement (“Term”) shall expire
upon the expiration of the final royalty payment obligation under Section 4.4
above.  Upon such expiration of the Term of this Agreement, GENENTECH shall have
a fully paid-up, irrevocable, freely transferable and sublicensable license in
the Territory under the Licensed Patent Rights and Licensed Technology, to
Develop, have Developed, make, have made, use, have used, sell, have sold, offer
for sale, import and have imported any and all Licensed Products in the
Territory.

7.2.          Termination.  Subject to the other terms of this Agreement:

(a)           Breach. A Party may terminate this Agreement and the licenses
granted herein, effective upon written notice to the other Party, upon any
breach by the other Party of any material obligation or condition of this
Agreement, which material breach remains uncured [***] ([***]) days after the
non-breaching Party gives a first written notice to the other Party describing
such breach in reasonable detail; provided, however, that in the event of a
[***] [***] by [***] under this Agreement, the [***] [***] [***] shall be [***]
[***] [***] (in lieu of [***] [***] [***]) but the other terms of this Section
7.2(a) shall apply to termination in connection

37


--------------------------------------------------------------------------------


with any such payment breach.  Notwithstanding anything set forth herein, if the
asserted material breach is cured or shown to be non-existent within the
applicable cure period, the first notice of breach hereunder shall be deemed
automatically withdrawn and of no effect.

(b)           Bankruptcy. A Party may terminate this Agreement, effective on
written notice to the other Party, in the event the other Party shall have
become insolvent or bankrupt, or shall have made an assignment for the benefit
of its creditors, or there shall have been appointed a trustee or receiver of
the other Party or for all or a substantial part of its property, or any case or
proceeding shall have been commenced or other action taken by or against the
other Party in bankruptcy or seeking reorganization, liquidation, dissolution,
winding-up, arrangement, composition or readjustment of its debts or any other
relief under any bankruptcy, insolvency, reorganization or other similar act or
law of any jurisdiction now or hereafter in effect, or there shall have been
issued a warrant of attachment, execution, distraint or similar process against
any substantial part of the property of the other Party, and any such foregoing
events shall have continued for [***] ([***]) days undismissed, unbonded and
undischarged.  Furthermore, all rights and licenses granted under this Agreement
are, and shall be deemed to be, for purposes of Section 365(n) of the United
States Bankruptcy Code, licenses of rights to “intellectual property” as defined
under Section 101(56) of the United States Bankruptcy Code.  The Parties agree
that in the event of the commencement of a bankruptcy proceeding by or against
one Party hereunder under the United States Bankruptcy Code, the other Party
shall be entitled to complete access to any such intellectual property, and all
embodiments of such intellectual property, pertaining to the rights granted in
the licenses hereunder of the Party by or against whom a bankruptcy proceeding
has been commenced, subject, however, to payment of the milestone amounts and
royalties set forth in this Agreement through the effective date of any
termination hereunder.

(c)           Unilateral Termination by GENENTECH.  GENENTECH, in its sole
discretion, at any time may terminate this Agreement, and the rights and
obligations hereunder, or may remove any Licensed Product and the licenses
related thereto from operation of this Agreement, in any case effective [***]
([***]) days after written notice thereof to IMMUNOGEN.  In the event of any
termination under this Section 7.2(c) only as to a Licensed Product, the
consequences set forth in Section 7.3 below relating to termination of the
Agreement under this Section 7.2(c) shall apply only with respect to such
terminated Licensed

38


--------------------------------------------------------------------------------


Product, and this Agreement and the rights and obligations hereunder shall
continue in full force and effect as to any and all other Licensed Products.

7.3           Effects of Termination.  Upon any termination of this Agreement by
IMMUNOGEN under Section 7.2(a) or by GENENTECH under Section 7.2(c), as of the
effective date of such termination, all relevant licenses and sublicenses
granted by IMMUNOGEN to GENENTECH hereunder shall terminate automatically. 
Notwithstanding the foregoing, (a) no such termination of this Agreement shall
be construed as a termination of any valid sublicense of any Sublicensee
hereunder, and thereafter each such Sublicensee shall be considered a direct
licensee of IMMUNOGEN, provided that (i) such Sublicensee is then in full
compliance with all terms and conditions of its sublicense, (ii) all accrued
payments obligations to IMMUNOGEN have been paid, and (iii) such sublicensee
agrees at least ten (10) days prior to the effective date of such termination to
assume all obligations of GENENTECH under this Agreement, and (b) GENENTECH and
its Sublicensees shall have the right, for [***] ([***]) months or such longer
time period (if any) on which the Parties mutually agree in writing, to sell or
otherwise dispose of all Licensed Products then on hand, with royalties to be
paid to IMMUNOGEN on all Net Sales of such Licensed Products as provided for in
this Agreement.  Nothing set forth in this Section 7 or any other provision of
this Agreement shall entitle IMMUNOGEN to any ownership interest in, or to any
license under or other rights with respect to (including any rights to use or
request any transfer to IMMUNOGEN or any Third Party), any Confidential
Information of GENENTECH or any Technology or Patent Rights solely owned by
GENENTECH under this Agreement.

7.4           Effects of Termination For IMMUNOGEN Breach.  Upon any termination
of this Agreement by GENENTECH under Section 7.2(a), as of the effective date of
such termination, GENENTECH thereafter automatically shall have a fully
sublicensable and transferable, fully paid up (subject to the remainder of this
Section 7.4), exclusive license in the Territory under the Licensed Patent
Rights and Licensed Technology, to Develop, have Developed, make, have made,
use, have used, sell, have sold, offer for sale, import and have imported any
and all Licensed Products in the Territory, provided that GENENTECH shall pay,
for the remainder of the royalty term under Section 4.4 above, [***] [***] of
any payments including milestones or royalties it would [***] [***] to IMMUNOGEN
under this Agreement, a

39


--------------------------------------------------------------------------------


[***] equal to [***] [***] ([***]) of the [***] [***] that would [***] [***]
with respect to the Licensed Product under Sections 4.2.1, 4.2.2, 4.2.3 and
4.2.4 of this Agreement.

7.5           Remedies.  Except as otherwise expressly set forth in this
Agreement, the termination provisions of this Section 7 are in addition to any
other relief and remedies available to either Party at law.

7.6           Surviving Provisions.  Notwithstanding any provision herein to the
contrary, the rights and obligations of the Parties set forth in Sections 4.7,
5, 6, 7.3, 7.4, 7.5, 8, 9, 10 and this Section 7.6, as well as any rights or
obligations otherwise accrued hereunder (including any accrued payment
obligations), shall survive the expiration or termination of the Term of this
Agreement. Without limiting the generality of the foregoing, GENENTECH shall
have no obligation to make any milestone or royalty payment to IMMUNOGEN that
has not accrued prior to the effective date of any termination of this
Agreement, but shall remain liable for all such payment obligations accruing
prior to the effective date of such termination.

8.  REPRESENTATIONS AND WARRANTIES

8.1           IMMUNOGEN Representations.  IMMUNOGEN represents and warrants to
GENENTECH that:  (a) the execution and delivery of this Agreement and the
performance of the transactions contemplated hereby have been duly authorized by
all appropriate IMMUNOGEN corporate action; (b) this Agreement is a legal and
valid obligation binding upon IMMUNOGEN and enforceable in accordance with its
terms, and the execution, delivery and performance of this Agreement by the
Parties does not conflict with any agreement, instrument or understanding to
which IMMUNOGEN is a party or by which it is bound; (c) IMMUNOGEN has the full
right and legal capacity to grant the licenses and rights to GENENTECH pursuant
to Section 2 above without violating the rights of any Third Party; and (d) to
IMMUNOGEN’s knowledge, no Patent Rights within the Licensed Patent Rights are
invalid or unenforceable or would infringe Patent Rights of Third Parties, and
as of the Effective Date no patents within the Licensed Patent Rights are
expired.

8.2           GENENTECH Representations.  GENENTECH represents and warrants to
IMMUNOGEN that:  (a) the execution and delivery of this Agreement and the
performance of the transactions contemplated hereby have been duly authorized by
all appropriate GENENTECH corporate action; and (b) this Agreement is a legal
and valid obligation binding

40


--------------------------------------------------------------------------------


upon GENENTECH and enforceable in accordance with its terms, and the execution,
delivery and performance of this Agreement by the Parties does not conflict with
any agreement, instrument or understanding to which GENENTECH is a party or by
which it is bound.

8.3           No Warranties.

(a)           Nothing in this Agreement is or shall be construed as:

(i)            a warranty or representation by IMMUNOGEN as to the validity or
scope of any patent application or patent within the Licensed Patent Rights;

(ii)           a warranty or representation that anything made, used, sold or
otherwise disposed of under any license granted in this Agreement is or will be
free from infringement of patents, copyrights, and other rights of third
parties.

(b)           Except as expressly set forth in this Agreement, NEITHER PARTY
MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED.  THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, THAT ANY LICENSED PRODUCT WILL BE SUCCESSFULLY
DEVELOPED OR MARKETED, OR THAT THE DEVELOPMENT, MANUFACTURE, SALE, IMPORTATION
OR USE OF THE LICENSED PRODUCT(S) WILL NOT INFRINGE ANY PATENT, COPYRIGHT,
TRADEMARK, OR OTHER RIGHTS, OR ANY OTHER EXPRESS OR IMPLIED WARRANTIES.

8.4           Survival. Section 8 shall survive termination or expiration of
this Agreement.

9.  INDEMNIFICATION; LIABILITY

9.1           Indemnification.

(a)           GENENTECH Indemnity.  Subject to Section 9.1(b) below and the
remainder of this Section 9, GENENTECH shall indemnify, defend and hold harmless
IMMUNOGEN, its Affiliates and their respective directors, officers, employees,
and agents and their respective successors, heirs and assigns (the
“Indemnitees”), from and against any liability, damage, loss or expense
(including reasonable attorneys’ fees and expenses of litigation) incurred by or
imposed upon such Indemnitees, or any of them, in connection with any Third
Party claims, suits, actions, demands or judgments, including, without
limitation, personal injury and product liability matters (but excluding any
patent, trademark or tradename infringement

41


--------------------------------------------------------------------------------


matters, which are governed by Section 6 above), that arise out of or relate to
(i) any actions or omissions of GENENTECH or any Sublicensee in the development,
testing, production, manufacture, supply, promotion, import, sale or use by any
person of any Licensed Product (or any component thereof) manufactured or sold
by GENENTECH or any Sublicensee under this Agreement, (ii) any material breach
of this Agreement by GENENTECH, or (iii) negligence or willful misconduct on the
part of GENENTECH, in any such case under this Section 9.1(a) except to the
extent of IMMUNOGEN’s responsibility therefor under Section 9.1(b) below.

(b)           IMMUNOGEN Indemnity.  Subject to Section 9.1(a) above and the
remainder of this Section 9, IMMUNOGEN shall indemnify, defend and hold harmless
GENENTECH, its Affiliates and their respective directors, officers, employees,
and agents, and their respective successors, heirs and assigns (also the
“Indemnitees”), from and against any liability, damage, loss or expense
(including reasonable attorneys’ fees and expenses of litigation) incurred by or
imposed upon such Indemnitees, or any of them, in connection with any Third
Party claims, suits, actions, demands or judgments, including, without
limitation, personal injury and product liability matters (but excluding any
patent, trademark or tradename infringement matters, which are governed by
Section 6 above), that arise out of or relate to (i) any actions or omissions of
IMMUNOGEN or subcontractor of IMMUNOGEN in the development, testing, production,
manufacture or supply of any Licensed Product (or any component thereof)
manufactured and supplied by IMMUNOGEN or any subcontractor of IMMUNOGEN under
this Agreement, (ii) any material breach of this Agreement by IMMUNOGEN, or
(iii) negligence or willful misconduct on the part of IMMUNOGEN, in any such
case under this Section 9.1(b) except to the extent of GENENTECH’s
responsibility therefor under Section 9.1(a) above.

9.2           Indemnification Procedures.  In the event that any Indemnitee is
seeking indemnification under Section 9.1 above from a Party (the “Indemnifying
Party”), the other Party shall notify the Indemnifying Party of such claim with
respect to such Indemnitee as soon as reasonably practicable after the
Indemnitee receives notice of the claim, and the Party (on behalf of itself and
such Indemnitee) shall permit the Indemnifying Party to assume direction and
control of the defense of the claim (including the right to settle the claim
solely for monetary consideration) and shall cooperate as requested (at the
expense of the Indemnifying Party) in the defense of the claim.

42


--------------------------------------------------------------------------------


9.3           Liability.  NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT OR
OTHERWISE, NEITHER PARTY WILL BE LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF
THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL
OR EQUITABLE THEORY FOR (a) ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES OR LOST PROFITS OR (b) COST OF PROCUREMENT OF SUBSTITUTE GOODS,
TECHNOLOGY OR SERVICES.

9.4           Survival. Section 9 shall survive termination or expiration of
this Agreement.

10. MISCELLANEOUS

10.1         Entire Agreement; Amendments.  This is the entire Agreement between
the Parties with respect to the subject matter herein, and supersedes any prior
agreements, understandings, negotiations or correspondence between the Parties
respecting the subject matter hereof, whether written or verbal.  No
modification or other amendment of this Agreement shall be effective unless in
writing and signed by a fully authorized representative of each Party.

10.2         Waiver.  The terms or conditions of this Agreement may be waived
only by a written instrument executed by a duly authorized representative of the
Party waiving compliance.  The failure of either Party at any time or times to
require performance of any provision hereof shall in no manner affect its rights
at a later time to enforce the same.  No waiver by either Party of any condition
or term shall be deemed as a continuing waiver of such condition or term or of
another condition or term.

10.3         Governing Law.  This Agreement will be construed, interpreted and
applied in accordance with the laws of the State of California applicable to
contracts entered into and to be performed entirely within the State of
California.

10.4         Notices.  Any notices, requests, deliveries, approvals or consents
required or permitted to be given under this Agreement to GENENTECH or IMMUNOGEN
shall be in writing and shall be personally delivered or sent by telecopy (with
machine confirmation of transmission) or by overnight courier providing evidence
of receipt or certified mail, return receipt requested, postage prepaid, in each
case to the respective address specified below (or to such address as may be
specified in writing to the other Party hereto):

43


--------------------------------------------------------------------------------


 

If to IMMUNOGEN:

 

ImmunoGen, Inc.

 

 

128 Sidney Street

 

 

Cambridge, MA 02139-4239

 

 

Attn:  Chief Executive Officer

 

 

Fax: (617) 995-2510

 

 

 

with a copy to

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

 

 

One Financial Center

 

 

Boston, MA 02111

 

 

Attn: [***] [***] [***], Esq.

 

 

(617) 542-2241

 

 

 

If to GENENTECH:

 

Genentech, Inc.

 

 

1 DNA Way 94080

 

 

South San Francisco, CA 94080

 

 

Attn: Corporate Secretary

 

 

Fax: (650) 467-9146

 

Such notices shall be deemed to have been sufficiently given on:  (a) the date
sent if delivered in person or transmitted by telecopy, (b) the next business
day after dispatch in the case of overnight courier or (c) five (5) business
days after deposit in the U.S. mail in the case of certified mail.

10.5         No Implied Licenses.  Except as expressly set forth elsewhere in
this Agreement, neither Party grants to the other Party any right or license to
any of its intellectual property.

10.6         Headings.  Section and subsection headings are inserted for
convenience of reference only and do not form part of this Agreement.

10.7         Assignment.  This Agreement may not be assigned by either Party
without the consent of the other, except that each Party may, without such
consent, assign this Agreement and the rights, obligations and interests of such
Party, in whole or in part, to any of its Affiliates, to any purchaser of all or
substantially all of its assets in the line of business to which this Agreement
pertains or to any successor corporation resulting from any merger or
consolidation of such Party with or into such corporations.

10.8         Force Majeure.  Neither Party shall be liable for failure of or
delay in performing obligations set forth in this Agreement, and neither shall
be deemed in breach of its obligations, if such failure or delay is due to
natural disasters or any causes beyond the reasonable control of

44


--------------------------------------------------------------------------------


such Party.  In event of such force majeure, the Party affected thereby shall
use reasonable efforts to cure or overcome the same and resume performance of
its obligations hereunder.

10.9         Construction.  The Parties hereto acknowledge and agree that: 
(a) each Party and its counsel reviewed and negotiated the terms and provisions
of this Agreement and have contributed to its revision; (b) the rule of
construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement;
and (c) the terms and provisions of this Agreement shall be construed fairly as
to each Party hereto and not in a favor of or against any Party, regardless of
which Party was generally responsible for the preparation of this Agreement.

10.10       Severability.  If any provision(s) of this Agreement are or become
invalid, are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable law from time to time in effect
during the term hereof, it is the intention of the Parties that the remainder of
this Agreement shall not be affected thereby provided that a Party’s rights
under this Agreement are not materially affected.  The Parties hereto covenant
and agree to renegotiate any such term, covenant or application thereof in good
faith in order to provide a reasonably acceptable alternative to the term,
covenant or condition of this Agreement or the application thereof that is
invalid, illegal or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.

10.11       Status.   Nothing in this Agreement is intended or shall be deemed
to constitute a partner, agency, employer-employee, or joint venture
relationship between the Parties.

10.12       Dispute Resolution.  The Parties recognize that a bona fide dispute
as to certain matters may from time to time arise during the term of this
Agreement relating to either Party’s rights and/or obligations hereunder or
otherwise relating to the validity, enforceability or performance of this
Agreement, including disputes relating to alleged breach or termination of this
Agreement but excluding any determination of the validity of the Parties’
patents (hereinafter, a “Dispute”).  In the event of the occurrence of any such
Dispute, the Parties pledge to attempt to resolve it amicably.  Accordingly, if
any Dispute should arise, either Party may, by written notice to the other
Party, have such dispute referred to their respective senior officers designated
below (and to any designated officer of a GENENTECH Sublicensee, if such Dispute
involves such Sublicensee), for attempted resolution by good faith negotiations
commencing promptly after such notice is received; provided, however, that if
the subject matter of such

45


--------------------------------------------------------------------------------


Dispute is within the purview of the Collaboration Committee, the Parties’
representatives on the Collaboration Committee shall first attempt to resolve
such Dispute before referring it to the Parties’ senior officers hereunder. 
Said designated senior officials of the Parties are as follows:

For GENENTECH:                Designated officer with settlement authority; and

For IMMUNOGEN:              Chief Executive Officer.

In the event the designated senior officials are not able to resolve such
Dispute, the Parties may seek to mediate their Dispute, on terms and with a
mediator mutually agreeable to the Parties, or may seek to arbitrate their
Dispute, on mutually agreed upon terms and conditions, but neither Party shall
be required or obligated to mediate or arbitrate and the dispute resolution
provisions of this Section 10.12 are in addition to any other relief and
remedies available to either Party at law or in equity.

10.13       Further Assurances.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all other such acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

10.14       Counterparts.  This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

[Remainder of page intentionally left blank.]

46


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives, effective as of the Effective Date set
forth on the first page hereof.

GENENTECH, INC.

 

IMMUNOGEN, INC.

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

Date:

 

 

Date:

 

 

 

47


--------------------------------------------------------------------------------